DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 6 and 10, the following cited prior arts of record (e.g. Chiang et al. US 2014/0192491 A1; Ye et al. US 2013/0264103 A1; Hu US 2011/0267320 A1; Kunimatsu et al. US 2009/0231823 A1; Yamada US 6,340,607 B1; Tajima US 6,133,978; Adachi et al. US 6,104,464; Otsu US 2017/0064829 A1; Choi US 2016/0062520 A1; Chien et al. US 2010/0220072 A1, Chien et al. US 2010/0220072 A1 and Aita et al. US 2009/0141438 A1), among other, teach non-display area comprising wiring over conductive particles between two isolative protective layer which contact a sealing material layer at the edge of display area. For example, Aita et al. disclose, in Figs.1-12, teach non-display area (9 and 13) comprising wiring/(terminals) (18) over conductive particles (24) between two isolative protective layer (19) which contact a sealing material layer/(barrier film) (16) at the edge of display area. However, none of the aforementioned prior arts teach that the sealing material is waterproof material and conductive particle are conductive particle doped. Kim et al. US 2014/0131889 A1 teaches in Figs.1, 2A-2C, Par,[0081], flexible circuit board mounted by thermal compression through doped resin particles at the non-display area. Kawai et al. US 2018/0231821 A1 teaches, in Figs.1(a)-1(b) and Par.[0059]-[0060], [0115], wherein non display area includes waterproof material. 
However, there is no reasonable obviousness motivation without improper hindsight to combine Aita et al., Kim et al. and Kawai et al.  As such, none of the prior art on record teaches, suggests, or renders obvious, either alone or in combination,  display panel comprising: non-display area comprising wiring over conductive particles between two isolative protective layer which contact a sealing material layer at the edge of display area, wherein the sealing material is waterproof material and conductive particle are conductive particle doped.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818